Title: From Thomas Jefferson to the Rev. Matthew Maury, 10 October 1791
From: Jefferson, Thomas
To: Maury, Rev. Matthew



Dear Sir
Monticello Oct. 10. 1791.

Finding that the amount of the account (£22–13) which you left with me is such as that I can pay it in Philadelphia, and that this will be more speedy than any resource I can refer it to here, I have determined to remit it from thence. This I can do by sending a bank post bill to your brother at Fredericksburg, at which place it shall be by the last day of this month. The collector of the port is bound to pay the cash for those bills which renders them the usual and sure means of remittance from Philadelphia to the different states. At any time therefore after the last day of this month you may safely instruct your brother what to do with that sum.
There will then be arrearages of subscription, Dabney’s board &c. for the present year, and entrance for the next, amounting as I conjecture to about fifty two or three pounds which the person whom Colo. Lewis shall employ to recieve my business from him, will be directed to pay out of monies, which I think he cannot fail to recieve within a moderate time, so as I hope to prevent your suffering any inconvenience. Mr. Lewis will be so good as to express to him my anxiety that he pay it at the earliest moment possible. I am with great & sincere esteem Dear Sir Your affectionate friend & servt,

Th: Jefferson

